Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Status of Claims
Applicant’s amendment filed 9/22/2021 has been entered.  Claims 1 and 21 were amended.  Claims 1-18 and 20-24 are under examination.  Claims 25-31 are withdrawn.

Applicant’s amendment has necessitated a new rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: ‘stabilise’ should be spelled ‘stabilize’.  Appropriate correction is required.
Claims 2-18 and 20-24 are objected to because of the following informalities: ‘a co-formulation’ should be changed to ‘the co-formulation’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends on claim 1.  Claim 1 recites the oil-soluble surfactant dispersing agent comprises a random polyester condensate, however claim 18 further limits the oil-soluble surfactant dispersing agent to further comprise a condensation product of the reaction of polyalkylene glycol or polyalkylene glycol ether and a fatty acid.  From the specification [0051] these appear to refer to two distinctly different products, TERSPERSE 2510 (condensation product of the reaction of polyalkylene glycol or polyalkylene glycol ether and a fatty acid) and TERSPERSE 2520 (random polyester condensate).  Therefore, claim 18 does not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8, 9, 13-18 and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holliday et al. (US 2015/0099635; published April 9, 2015).
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator or at least one plant growth regulator and an additional biologically active ingredient, b) at least one oil; c) 1-70 g/L at least one oil-soluble surfactant dispersing agent comprising a random polyester condensate and d) at least one emulsifying agent wherein the co-formulation is prepared by post-comminution of a millbase concentrate comprising a), b) and c), wherein the comminuted form has an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Holliday et al. teach an agricultural oil-based suspension formulation comprising an active ingredient, oil and at least one rubber-type copolymer (abstract).  With respect to claims 1, 8 and 9, the active ingredients suitable for inclusion in the OD preferably comprise at least one fungicide, insecticide, herbicide, plant growth regulator, miticide, nematicide, molluscicide, algicide or other pesticide, or mixtures thereof wherein a phenyl urea, such as diuron is preferred [0014].  With respect to claim 2, the oil-based formulation is an OD (oil dispersion) or OF (oil-miscible formulation) but oil dispersions are preferred [0002, 0011 and 0021].  With respect to claims 13-17, the oil is selected from paraffin oil, seed oil esters, aromatic hydrocarbons, polyalkylene glycol ethers, fatty acid diesters, fatty alkylamides and diamides, dialkylene carbonates, ketones and alcohols [0022].  With respect to claims 1 and 18, the suspension formulation further includes dispersants such as TERSPERS 2510, (fatty-acid-polyalkylene glycol condensate and TERSPERSE 2520 (random polyester condensates) [0023-0024].  With respect to claim 1, the dispersant is in an amount ranging from 3-8% w/w the formulation (30-80 g/L) (Table 1).  The formulation further comprises emulsifiers, such as alcohol ethoxylates, fatty acid ethoxylates, sorbitan ester ethoxylates, sulphosuccinate and salts of dodecylbenzene sulphonate [0025-0027].  With respect to claims 21-24, the rubber-type copolymer is used to prepare a premix (millbase) comprising the active ingredient, oil and dispersant, wherein the premix is dispersed under high shear mixing and milled to a particle size of 1-10 microns, preferably 1-3 microns [0035-36].  With respect to claim 20, the formulations may further comprise a rheology modifier, such as BENTONE IPM (Example 24; [0092]).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Holliday et al. teach phenyl urea herbicides such as diuron may be selected as well as plant growth regulator but the examples disclosed only include diuron, not the combination of a plant growth regulator and diuron or a plant growth regulator alone.  However, Holliday et al. teach plant growth regulators may be selected and mixtures of plant growth regulators and herbicide are also taught.  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Holliday et al. to select a plant growth regulator as an active ingredient with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the filing of the instant application to utilized the teachings of Holliday et al. to select a plant growth regulator or a mixture of a plant growth regulator with an addition pesticide since Holliday et al. teach active ingredients include at least one fungicide, insecticide, herbicide, plant growth regulator, miticide, nematicide, molluscicide, algicide or other pesticide, or mixtures thereof.  

Claims 3-7 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holliday et al. (US 2015/0099635; published April 9, 2015) as applied to claims 1, 2, 8, 9, 13-18 and 20-24 in view of Rusch (US 4,613,354; published September 23, 1986).
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator or at least one plant growth regulator and an additional biologically active ingredient, b) at least one oil; c) 1-70 g/L at least one oil-soluble surfactant dispersing agent comprising a random polyester condensate and c) at least one emulsifying agent wherein the co-formulation is prepared by post-comminution of a millbase concentrate comprising a), b) and c), wherein the comminuted form has an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Holliday et al. are addressed in previous 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Holliday et al. do not teach that the plant growth regulator is thidiazuron.  It is for this reason that Rusch is joined.
Rusch disclose synergistic defoliating compositions comprising diuron and thiadiazuron in a ratio of 99:1 to 1:99 which is used on cotton (abstract, column 2, line 41, column 3, line 15).  The compositions act as plant growth regulators with respect to cotton (column 2, lines 15-22).  The combination of thiadiazuron (compound I) with diuron (compound II) in a ratios of 1:10 to 10:1, specifically 1:1, show increased defoliation (Examples 1-7).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Holliday et al. and Rusch are drawn to composition for regulating plant growth.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Holliday et al. and Rusch to include thiadiazuron as a plant growth regulator and diuron and thiadiazuron in equal ratios with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Holliday et al. and Rusch to include diuron and thiadiazuron in combination at equal ratios because Rusch shows that combining them together in a ratio of 1:1 cause synergism which increases defoliating properties in cotton.  

Claims 1-18 and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grohs et al. (US 2008/0176746; published July 24, 2008) in view of Schnabel et al. (US 2014/0066309; published March 6, 2014) and in further view of Moody et al. (US 2014/0206542; published July 24, 2014).
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator, at least one oil, at least one oil-soluble surfactant dispersing agent and at least one emulsifying agent wherein the active is comminuted having an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Grohs et al. teach oil suspension concentrates comprising microencapsulated agrochemically active compounds in the oil phase and auxiliaries and/or additives (abstract; limitation of claims 1 and 2).  The active ingredients include herbicides such as diuron, and growth regulators such as thidizauron [0189-190; limitation of claims 3-10].  The formulations also include component iii) polyalkylene condensates of fatty acids and esters [0419; limitation of claims 18 and 19]. The formulations include component ii) selected from mineral oils and vegetable oils [0422-433; limitation of claim 13].  The formulations may also include 2-10% thickeners (rheology modifiers) [0443; limitation of claim 20].  The oil suspensions are prepared by grinding and mixing the components [0454; limitation of claim 21].  The Examples include formulations wherein the actives range from 0.1-18% by weight (1-180 g/L) and the additional components total 74.4% by weight (744 g/L) the remainder of the formulation (Example 1; limitation of claims 4-7, 11, 12 and 14-17)
	
  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Grohs et al. do not teach the active is comminuted having an average particle size of 1-12 microns, however the formulations are stable and upon dilution form spray liquors having favorable physical application properties [0448].  It is for this reason that Schnabel et al. is joined.  
Schnabel et al. teach a method of enhancing pesticide performance by contacting the pesticide with and adjuvant (abstract).  The pesticides include growth regulators including thidiazuron [0065].  The formulations are sprayable because the particles size of the agrochemical is preferably less than 10 microns [0126].  The compositions may be formulated and suspension concentrates and include oils, condensates of naphthalene and thickeners [0154-160].  When formulating suspension concentrates that pesticides are comminuted [0167].  
Grohs et al. does not teach 1-70 g/L of random polyester condensate.  It is for this reason that Moody et al. is joined.
Moody et al. teach agricultural oil-based suspension formulations comprising an active ingredient suspended in finely divided form in oil and at least one surfactant that is a polyalkylene glycol-fatty acid condensate or a polyalkylene glycol ether fatty acid condensate (abstract).  The condensates improve physical stability of oil dispersions and oil-miscible flowable concentrates [0002 and 0010].  The preferred range of the condensates is 2-10% w/v in the formulations, more preferably 3-8% w/v (30-80 g/L) [0020].  Suitable surfactant dispersants are the random polyester condensate Tersperse 2520 [0025].  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Grohs et al., Schnabel et al. and Moody et al. teach oil suspension concentrates.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Grohs et al., Schnabel et al. and Moody et al. to include the active in a particle size of less than 10 microns with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Grohs et al., Schnabel et al. and Moody et al. and include active ingredients wherein the particles size is less than 10 microns to ensure that the particles of the active are sprayable.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Grohs et al., Schanbel et al. and Moody et al. to include 1-70 g/L of random polyester condensate with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Grohs et al., Schnabel et al. and Moody et al. include 30-80 g/L random polyester condensate because Moody et al. teach the random polyester condensates improve physical stability of oil dispersions and oil-miscible flowable concentrates.  

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that Grohs et al. do not relate to co-formulations and Grohs et al., Schnabel et al. and Moody do not recognized improvement when a millbase concentrate is used to prepare the formulation post-comminution.  The Examiner is not persuaded by this argument because it would have been obvious to combine the components disclosed by Grohs, Schnabel and Moody into a single formulation and the method of preparation is irrelevant.  Grohs et al. teach oil suspension concentrates comprising microencapsulated agrochemically active compounds in the oil phase and auxiliaries and/or additives (abstract).  Schnabel et al. teach formulating suspension concentrates where the pesticides are comminuted [0167].  Moody et al. teach agricultural oil-based suspension formulations comprising an active ingredient suspended in finely divided form in oil and at least one surfactant that is a polyalkylene glycol-fatty acid condensate or a polyalkylene glycol ether fatty acid condensate (abstract).  The claims are drawn to a composition, not a product-by-process claim.  Therefore, one of ordinary skill would have been motivate to combine the teachings of Grohs, Schnabel and Moody.  MPEP 2113 state that if the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617